Exhibit 10.1

 



McClatchy_Logo.PNG [image_003.gif]

 

McCLATCHY ANNOUNCES AGREEMENTS TO SELL AND LEASE BACK REAL PROPERTY IN
SACRAMENTO, CALIFORNIA AND COLUMBIA, SOUTH CAROLINA

 

Amended Bank Credit Agreement Relaxing Requirements for Use of Proceeds from
Sale-Leasebacks of Properties

 

SACRAMENTO, Calif., Jan.11, 2017 - McClatchy (NYSE: MNI) (“McClatchy” or “the
company”) announced that it has entered into separate agreements to sell and
lease back real property owned by The Sacramento Bee in Sacramento, California
and The State Media Company in Columbia, South Carolina for total gross proceeds
of $67.8 million.

 

The Sacramento Bee entered into a transaction with Shopoff Advisors, L.P.
(“Shopoff”), to sell its real property which includes The Sacramento Bee
building and surrounding land and buildings. Simultaneously with the closing of
the sale, McClatchy will enter into a 15-year lease with Shopoff to leaseback
the real property with initial annual lease payments of approximately $4.6
million.

 

This transaction excludes a parking garage formerly owned by The Sacramento Bee,
which was sold for $5.75 million in a transaction that closed in December 2016.

 

In a separate but similar transaction, The State Media Company contracted with a
subsidiary of Twenty Lake Holdings, (“Twenty Lake”) to sell its real property
including The State building and surrounding land. McClatchy will enter into a
15-year lease with Twenty Lake with initial annual lease payments of
approximately $1.6 million.

 

These transactions are subject to customary closing conditions and are expected
to close in the second quarter of 2017.

 

Elaine Lintecum, McClatchy’s chief financial officer said, “We are pleased that
in less than one year of marketing these properties, we were able to collaborate
with two strong investors like Shopoff and Twenty Lake to sell the properties at
or near our asking prices and lease them back for our operations.

 

“These sale-leaseback transactions are one more step in moving forward with our
real estate monetization efforts to redeploy our capital for better uses for the
benefit of our shareholders and bondholders. We generally expect to reduce debt
with the proceeds of these transactions.”

 



1 

 

 

A repurchase clause included in both of the lease agreements to be entered into
at the closing of the transactions will offer an option for the company to
repurchase the real property at the end of the 15-year lease term. As a result,
the leases are expected to be accounted for under GAAP as financing leases.
Lease payments will reduce the related lease obligation on the balance sheet and
include interest expense associated with the obligation.

 

Upon closing of the transactions, the company is required to first offer the
after-tax proceeds from the sales at par to the secured bondholders in
accordance with the indenture for its secured 9.0% bonds maturing in 2022. Under
the indenture for its unsecured bonds, the company has 90 calendar days to
reduce debt equal to approximately $48.0 million (subject to change based on
market rates at the closing of the transactions), which reflects the
attributable debt associated with the leases. Should the secured bondholders
choose not to participate in the par offer, the company may alternatively seek
to reduce some of its unsecured bonds with the after-tax proceeds in order to
meet its 90-calendar-day requirement for debt reduction.

 

In connection with these sale and leaseback transactions, and certain similar
transactions under consideration, McClatchy executed a fourth amendment to its
credit agreement. The fourth amendment allows the after-tax proceeds from these
sales and leaseback transactions that are not claimed by secured bondholders
prior to expiration of a par offer to be used to repurchase any of its unsecured
bonds in the open market to meet the debt reduction requirements noted above.
The company could also decide to hold cash in excess of required debt reduction
amounts on its balance sheet or use the cash for other corporate purposes.

 

Lintecum added, “Our goal remains to strengthen the company’s financial
position, which means doing what makes the most economic sense for the company
as it pertains to repurchasing debt in the open market. While we would prefer to
reduce secured debt, we must adhere to our 90-day debt reduction requirement and
are unwilling to pay uneconomic prices in the open market for secured debt.”

 

McClatchy noted that its 9.0% secured debt becomes callable in whole or in part
as of December 15, 2017, at a price of 104.5%.

 

About McClatchy

 

McClatchy is a 21st century news and information leader, publisher of iconic
brands such as the Miami Herald, The Kansas City Star, The Sacramento Bee, The
Charlotte Observer, The (Raleigh) News and Observer, and the (Fort
Worth) Star-Telegram. McClatchy operates media companies in 29 U.S. markets in
14 states, providing each of its communities with high-quality news and
advertising services in a wide array of digital and print formats. McClatchy is
headquartered in Sacramento, Calif., and listed on the New York Stock Exchange
under the symbol MNI.

 



2 

 

 

Additional Information

 

Statements in this press release regarding future financial and operating
results, including our strategies for success and their effects, our real estate
monetization efforts, the future of our investment in CareerBuilder, revenues,
and management’s efforts with respect to cost reduction efforts and
efficiencies, cash expenses, revenues, adjusted EBITDA, debt levels, interest
costs and creation of shareholder value as well as future opportunities for the
company and any other statements about management’s future expectations,
beliefs, goals, plans or prospects constitute forward-looking statements as
defined in the Private Securities Litigation Reform Act of 1995. Any statements
that are not statements of historical fact (including statements containing the
words “believes,” “plans,” “anticipates,” “expects,” “estimates” and similar
expressions) should also be considered to be forward-looking statements. There
are a number of important risks and uncertainties that could cause actual
results or events to differ materially from those indicated by such
forward-looking statements, including: McClatchy may not generate cash from
operations, or otherwise, necessary to reduce debt or meet debt covenants as
expected; we may not be successful in the reducing debt whether through tenders
offers, open market repurchase programs or other negotiated transactions;
transactions, including sales of real estate properties or transactions related
to strategic alternatives for its investments, may not close as anticipated or
result in cash distributions in the amount or timing anticipated; McClatchy may
not successfully implement audience strategies designed to increase audience
revenues and may experience decreased audience volumes or subscriptions;
McClatchy may experience diminished revenues from retail, classified, national
and direct marketing advertising; McClatchy may not achieve its expense
reduction targets including efforts related to legacy expense initiatives or may
do harm to its operations in attempting to achieve such targets; McClatchy’s
operations have been, and will likely continue to be, adversely affected by
competition, including competition from internet publishing and advertising
platforms; increases in the cost of newsprint; bankruptcies or financial strain
of its major advertising customers; litigation or any potential litigation;
geo-political uncertainties including the risk of war; changes in printing and
distribution costs from anticipated levels, including changes in postal rates or
agreements; changes in interest rates; changes in pension assets and
liabilities; changes in factors that impact pension contribution requirements,
including, without limitation, the value of the company-owned real property that
McClatchy has contributed to its pension plan; increased consolidation among
major retailers in our markets or other events depressing the level of
advertising; our inability to negotiate and obtain favorable terms under
collective bargaining agreements with unions; competitive action by other
companies; an inability to fully implement and execute its share repurchase
plan; and other factors, many of which are beyond our control; as well as the
other risks detailed from time to time in the company’s publicly filed
documents, including the company’s Annual Report on Form 10-K for the year ended
Dec. 27, 2015, filed with the U.S. Securities and Exchange Commission. McClatchy
disclaims any intention and assumes no obligation to update the forward-looking
information contained in this release.

 

#########

 

Contact:

Stephanie Zarate

Investor Relations Manager

(916) 321-1931

szarate@mcclatchy.com

 

 

 

 

3 

